Title: To James Madison from John Gavino, 4 February 1808
From: Gavino, John
To: Madison, James



No. 52
Sir
Gibraltar 4th. feby. 1808

I had the honor of addressing you the 10th. ultimo No. 50, & the 18. Do. No. 51  By the former I inclosed duplicates of Collonel Lears letters to me and advised his dfts P $25,000 which are all paid, for the reimbursement of which he sent me his dfts on you to same amount which I indorsed and forwarded you to be Credited me by your Honourable Department.  I then advised the Brig Neptune of Baltimore John Patrick Master being brought in, the Capn. & Crew having abandond her, which I Claimd, but Capn. Patrick & Crew having since got here I withdrew my Claim, and he enterd his.  The Cause was this day tryd, and the British Ships of Warr has been awarded one Eighth Clear Salvage on the Value of Vessel & Cargo for taking her in Custody with 15 Men & a Lieut. who brought her safe here; by the latter I advised my Bill on your 30 d/ s order Joseph Swasey for one thousand hard Dollars which doubt not its being honourd and noted accordingly.
The Ship Ann of Boston, Davis Master, with a Cargo of sugar &ca. Cleard for Smyrna from Boston has been tryd this day, as Smyrna is Blocaded but the Judge released her as the Masters Instructions were to call at Malta for Information of said Blocade.
In consequence of His Brit. Majestys orders in Council of Novr. last, the Comander in chief of this Fortress Directed no Neutral Vessels having the Produce of the Enemy’s Colloneys on board being Cleard for any Port Except in great Britain, In Consequence of which I wrote him two official Letters dated 28th. Ultimo & first Instant on the Subject as P Copy Inclosed with his answer, to which please be referrd; we have about 8 Sail of American Vessels now in Port under that disagreeable Circumstance, and about thirty others waiting Convoys to Pass the Gutt and avoid the late French & Spanish Decrees.  I have the honour to be with respect, Sir Your most obed & most Huml. Servt

John Gavino

